 

Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO Loan and Servicing Agreement (this “Amendment”), dated as of
September 6, 2019 (the “Amendment Date”), among Golub Capital BDC Funding II
LLC, as borrower (the “Borrower”), Golub Capital BDC, Inc., as servicer (in such
capacity, the “Servicer”) and as the originator (in such capacity, the
“Originator”), Morgan Stanley Senior Funding, Inc., as administrative agent (the
“Administrative Agent”), and Morgan Stanley Bank, N.A., as lender (the
“Lender”).

 

WHEREAS, the Borrower, the Servicer, the Originator, the Administrative Agent
and the Lender, are party to that certain Loan and Servicing Agreement, dated as
of February 1, 2019 (as the same may be amended, modified or supplemented prior
to the Amendment Date in accordance with the terms thereof, the “Loan and
Servicing Agreement”), by and among the Borrower, the Servicer, the Originator,
the Administrative Agent, each of the Lenders from time to time party thereto,
each of the Securitization Subsidiaries from time to time party thereto and
Wells Fargo Bank, National Association, as the collateral agent, the account
bank and the collateral custodian, providing, among other things, for the making
and the administration of the Advances by the Lenders to the Borrower; and

 

WHEREAS, the Borrower, the Lender, the Administrative Agent and the Servicer
desire to amend certain provisions of the Loan and Servicing Agreement, in
accordance with Section 12.01 thereof and subject to the terms and conditions
set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.          Terms used but not defined herein have the respective
meanings given to such terms in the Loan and Servicing Agreement.

 

ARTICLE II

 

Amendments to Loan and Servicing Agreement

 

SECTION 2.1.          As of the Amendment Date, the Loan and Servicing Agreement
is hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the bold and
double-underlined text (indicated textually in the same manner as the following
example: bold and double-underlined text) as set forth on the pages of the Loan
and Servicing Agreement attached as Appendix A hereto.

 

 

 

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.1.          The Borrower and the Servicer hereby represent and warrant
to the Administrative Agent and the Lenders that, as of the Amendment Date, (i)
no Unmatured Event of Default, Event of Default or Servicer Default has occurred
and is continuing and (ii) the representations and warranties of the Borrower
and the Servicer contained in the Loan and Servicing Agreement are true and
correct in all material respects on and as of such day.

 

ARTICLE IV

 

Conditions Precedent

 

SECTION 4.1.          This Amendment shall become effective upon satisfaction of
each of the following conditions:

 

(a)          its execution and delivery by each party hereto;

 

(b)         the Administrative Agent’s receipt of a legal opinion of counsel for
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent covering such matters as the Administrative Agent may
reasonably request;

 

(c)          the Administrative Agent’s receipt of a good standing certificate
for the Borrower issued by the applicable office body of its jurisdiction of
organization and a certified copy of the resolutions of the Borrower approving
this Amendment and the transactions contemplated hereby, certified by its
secretary or assistant secretary or other authorized officer; and

 

(d)          the payment by the Borrower in immediately available funds (which
may be from the proceeds of an Advance made on the Amendment Date) of an Upfront
Fee (as defined in the Lender Fee Letter) and any other fees (including
reasonable and documented fees, disbursements and other charges of outside
counsel to the Administrative Agent) to be received on the Amendment Date.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.           Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

 2 

 

 

SECTION 5.2.          Severability Clause. In case any provision in this
Amendment shall be invalid, illegal or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

SECTION 5.3.          Ratification. Except as expressly amended hereby, the Loan
and Servicing Agreement is in all respects ratified and confirmed and all the
terms, conditions and provisions thereof shall remain in full force and effect.
This Amendment shall form a part of the Loan and Servicing Agreement for all
purposes.

 

SECTION 5.4.          Counterparts. The parties hereto may sign one or more
copies of this Amendment in counterparts, all of which together shall constitute
one and the same agreement. Delivery of an executed signature page of this
Amendment by email transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

SECTION 5.5.          Headings. The headings of the Articles and Sections in
this Amendment are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.

 

[Signature Pages Follow]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the Amendment Date.

 

  BORROWER:       GOLUB CAPITAL BDC FUNDING II LLC         By: Golub Capital
BDC, Inc.   its Designated Manager         By: /s/ Ross A. Teune     Name:  Ross
A. Teune     Title:  Chief Financial Officer

 

[Signature Page to Second Amendment to Loan and Servicing Agreement]

 

 

 

 

  SERVICER:       GOLUB CAPITAL BDC, INC.         By: /s/ Ross A. Teune    
Name:  Ross A. Teune     Title:  Chief Financial Officer

 

[Signature Page to Second Amendment to Loan and Servicing Agreement]

 

 

 

 

  ORIGINATOR:       GOLUB CAPITAL BDC, INC.         By: /s/ Ross A. Teune    
Name:  Ross A. Teune     Title:  Chief Financial Officer

 

[Signature Page to Second Amendment to Loan and Servicing Agreement]

  

 

 

 

  ADMINISTRATIVE AGENT:       MORGAN STANLEY SENIOR FUNDING, INC.         By:
/s/ Matthieu Milgrom     Name:  Matthieu Milgrom       Title:  Authorized
Signatory         LENDER:       MORGAN STANLEY BANK, N.A.         By: /s/ Litta
Dobreva     Name:  Litta Dobreva     Title:  Authorized Signatory

 

[Signature Page to Second Amendment to Loan and Servicing Agreement]

 

 

 

 

Appendix A

 

(See Attached)

 



 

 

 

(Conformed through Amendment No. 12)

 



 

 

Up to U.S. $200,000,000300,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of February 1, 2019

 

among

 

GOLUB CAPITAL BDC FUNDING II LLC,
as the Borrower

 

GOLUB CAPITAL BDC, INC.,
as the Originator and as the Servicer

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as the Administrative Agent

 

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,
as the Lenders

 

EACH OF THE SECURITIZATION SUBSIDIARIES FROM TIME TO TIME PARTY HERETO,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Collateral Agent, Account Bank and Collateral Custodian

 



 

 

 

 

 

Table of Contents

 

    Page         ARTICLE I           DEFINITIONS         Section 1.01 Certain
Defined Terms 2 Section 1.02 Other Terms 53 Section 1.03 Computation of Time
Periods 53 Section 1.04 Interpretation 53 Section 1.05 Currency Conversion 55
Section 1.06 Computation of Covenants 55         ARTICLE II           THE
FACILITY         Section 2.01 Advances 5556 Section 2.02 Procedure for Advances
56 Section 2.03 Determination of Yield 5758 Section 2.04 Remittance Procedures
58 Section 2.05 Instructions to the Collateral Agent and the Account Bank 62
Section 2.06 Borrowing Base Deficiency Payments 6263 Section 2.07 Sale of Loan
Assets; Affiliate Transactions 6364 Section 2.08 Payments and Computations, Etc.
6768 Section 2.09 Unused Fee 68 Section 2.10 Increased Costs; Capital Adequacy
6869 Section 2.11 Taxes 70 Section 2.12 Grant of a Security Interest; Collateral
Assignment of Agreements 74 Section 2.13 Evidence of Debt 7576 Section 2.14
Release of Loan Assets 76 Section 2.15 Treatment of Amounts Received by any Loan
Party 7778 Section 2.16 Prepayment; Termination; Reduction 7778 Section 2.17
Collections and Allocations 79 Section 2.18 Reinvestment of Principal
Collections 81 Section 2.19 Defaulting Lenders 8182 Section 2.20 Investment of
Amounts on Deposit in Contribution Account 83 Section 2.21 Incremental
Facilities 83         ARTICLE III           CONDITIONS PRECEDENT         Section
3.01 Conditions Precedent to Effectiveness 8485 Section 3.02 Conditions
Precedent to All Advances 8586 Section 3.03 Advances Do Not Constitute a Waiver
88 Section 3.04 Conditions to Acquisition of Loan Assets 88

 

-i- 

 

 

Table of Contents

(continued)

 

    Page         ARTICLE IV           REPRESENTATIONS AND WARRANTIES        
Section 4.01 Representations and Warranties of the Loan Parties 8990 Section
4.02 Representations and Warranties of each Loan Party Relating to the Agreement
and the Collateral 9899 Section 4.03 Representations and Warranties of the
Servicer 99 Section 4.04 Representations and Warranties of the Collateral Agent
103104 Section 4.05 Representations and Warranties of the Collateral Custodian
104         ARTICLE V           GENERAL COVENANTS         Section 5.01
Affirmative Covenants of the Loan Parties 105 Section 5.02 Negative Covenants of
the Loan Parties 112 Section 5.03 Affirmative Covenants of the Servicer 115
Section 5.04 Negative Covenants of the Servicer 119 Section 5.05 Affirmative
Covenants of the Collateral Agent 120121 Section 5.06 Negative Covenants of the
Collateral Agent 120121 Section 5.07 Affirmative Covenants of the Collateral
Custodian 121 Section 5.08 Negative Covenants of the Collateral Custodian 121  
      ARTICLE VI           ADMINISTRATION AND SERVICING OF CONTRACTS        
Section 6.01 Appointment and Designation of the Servicer 121122 Section 6.02
Duties of the Servicer 123124 Section 6.03 Authorization of the Servicer 125
Section 6.04 Collection of Payments; Accounts 126 Section 6.05 [Reserved] 128
Section 6.06 Servicer Compensation 128 Section 6.07 Payment of Certain Expenses
by Servicer 128 Section 6.08 Reports to the Administrative Agent; Account
Statements; Servicer Information 128 Section 6.09 Annual Statement as to
Compliance 130 Section 6.10 Annual Independent Public Accountant's Servicing
Reports 130131 Section 6.11 Procedural Review of Loan Assets; Access to Servicer
and Servicer's Records 130131 Section 6.12 The Servicer Not to Resign 131132

 

-ii- 

 

 

Table of Contents

(continued)

 

    Page         ARTICLE VII           EVENTS OF DEFAULT         Section 7.01
Events of Default 132 Section 7.02 Additional Remedies of the Administrative
Agent 135136 Section 7.03 Option to Purchase Collateral 137138         ARTICLE
VIII           INDEMNIFICATION         Section 8.01 Indemnities by the Borrower
138139 Section 8.02 Indemnities by Servicer 139140 Section 8.03 Waiver of
Certain Claims 140141 Section 8.04 Legal Proceedings 141 Section 8.05 After-Tax
Basis 141142         ARTICLE IX           THE ADMINISTRATIVE AGENT        
Section 9.01 The Administrative Agent 141142         ARTICLE X          
COLLATERAL AGENT         Section 10.01 Designation of Collateral Agent 145146
Section 10.02 Duties of Collateral Agent 146 Section 10.03 Merger or
Consolidation 149 Section 10.04 Collateral Agent Compensation 149 Section 10.05
Collateral Agent Removal 149 Section 10.06 Limitation on Liability 149150
Section 10.07 Collateral Agent Resignation 151152         ARTICLE XI          
COLLATERAL CUSTODIAN         Section 11.01 Designation of Collateral Custodian
152 Section 11.02 Duties of Collateral Custodian 152 Section 11.03 Merger or
Consolidation 155 Section 11.04 Collateral Custodian Compensation 155156 Section
11.05 Collateral Custodian Removal 155156 Section 11.06 Limitation on Liability
156 Section 11.07 Collateral Custodian Resignation 157158 Section 11.08 Release
of Documents 158

 

-iii- 

 

 

Table of Contents

(continued)

 

    Page       Section 11.09 Return of Required Loan Documents 158159 Section
11.10 Access to Certain Documentation and Information Regarding the Collateral
159 Section 11.11 Bailment 159         ARTICLE XII           MISCELLANEOUS      
  Section 12.01 Amendments and Waivers 159160 Section 12.02 Notices, Etc. 160161
Section 12.03 No Waiver; Remedies 162163 Section 12.04 Binding Effect;
Assignability; Multiple Lenders 162163 Section 12.05 Term of This Agreement 164
Section 12.06 GOVERNING LAW; JURY WAIVER 164 Section 12.07 Costs, Expenses and
Taxes 165166 Section 12.08 Further Assurances 166 Section 12.09 Recourse Against
Certain Parties 166 Section 12.10 Execution in Counterparts; Severability;
Integration 166167 Section 12.11 Characterization of Conveyances Pursuant to
each Purchase and Sale Agreement 167 Section 12.12 Confidentiality 168 Section
12.13 Waiver of Set Off 170 Section 12.14 Headings and Exhibits 170 Section
12.15 Ratable Payments 170 Section 12.16 Failure of any Loan Party or Servicer
to Perform Certain Obligations 170 Section 12.17 Power of Attorney 170171
Section 12.18 Delivery of Termination Statements, Releases, etc. 170171 Section
12.19 Non-Petition 171

  

-iv- 

 

 

LIST OF SCHEDULES, EXHIBITS and Annexes

 

SCHEDULES           SCHEDULE I - Conditions Precedent Documents SCHEDULE II -
Eligibility Criteria SCHEDULE III - Agreed-Upon Procedures for Independent
Public Accountants SCHEDULE IV - Loan Asset Schedule SCHEDULE V - Industry
Classification SCHEDULE VI - Diversity Score SCHEDULE VII - Existing Golub BDC
CLOs

 

ANNEXES

 

ANNEX A - Commitments

 

EXHIBITS

 

EXHIBIT A - Form of Approval Notice EXHIBIT B - Form of Borrowing Base
Certificate EXHIBIT C - Form of Disbursement Request EXHIBIT D - Form of Notice
of Borrowing EXHIBIT E - Form of Notice of Reduction (Reduction of Advances
Outstanding) EXHIBIT F - Form of Notice of Termination/Permanent Reduction
EXHIBIT G - [Reserved] EXHIBIT H - Form of Servicing Report EXHIBIT I - Form of
Servicer Certificate (Servicing Report) EXHIBIT J - Form of Release of Required
Loan Documents EXHIBIT K - Form of Assignment and Acceptance EXHIBIT L - Forms
of U.S. Tax Compliance Certificates EXHIBIT M   Form of Joinder Supplement
EXHIBIT N   Form of Securitization Subsidiary Joinder

  

-v- 

 

 

This LOAN AND SERVICING AGREEMENT is made as of February 1, 2019, among:

 

(1)         GOLUB CAPITAL BDC FUNDING II LLC, a Delaware limited liability
company, as the Borrower (as defined below);

 

(2)         golub capital bdc, inc., a Delaware corporation, as the Originator
(as defined below) and as the Servicer (as defined below);

 

(3)         EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO, as the Lenders
(as defined below);

 

(4)         MORGAN STANLEY SENIOR FUNDING, INC., as the Administrative Agent (as
defined below);

 

(5)         EACH OF THE SECURITIZATION SUBSIDIARIES FROM TIME TO TIME PARTY
HERETO, as the Securitization Subsidiaries (as defined below); and

 

(6)         WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Agent (as
defined below), the Account Bank (as defined below) and the Collateral Custodian
(as defined below).

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower a revolving loan facility in the maximum principal amount of up to the
Facility Amount (as defined below), the proceeds of which shall be used by the
Borrower to fund the purchase of certain Eligible Loan Assets (as defined
below);

 

WHEREAS, the Borrower is willing to grant to the Collateral Agent, for the
benefit of the Secured Parties (as defined below), a lien on and security
interest in the Collateral (as defined below) to secure the payment in full of
the Obligations (as defined below);

 

WHEREAS, the Lenders are willing to extend financing to the Borrower on the
terms and conditions set forth herein;

 

WHEREAS, the Borrower also desires to retain the Servicer to perform certain
servicing functions related to the Collateral on the terms and conditions set
forth herein; and

 

WHEREAS, the Servicer desires to perform certain servicing functions related to
the Collateral on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

  

 

 

 

"Change of Control" means an event that shall be deemed to have occurred if any
of the following occur:

 

(a)         with respect to the Borrower, Golub Capital BDC, Inc. at any time
for any reason ceases to own, directly or indirectly, 100% of the issued and
outstanding membership interests of the Borrower (as the same may be adjusted
for any combination, recapitalization or reclassification into a greater or
smaller number of shares or units), free and clear of all Liens, rights,
options, warrants or other similar agreements or understandings;

 

(b)         the Management Agreement shall fail to be in full force and effect;
and

 

(c)         the dissolution, termination or liquidation, in whole or in part,
transfer or other disposition, in each case, of all or substantially all of the
assets of the Borrower, the Originator or the Servicer, as applicable.

 

“CLO Transaction” means the CLO transaction mutually agreed by the Servicer and
Administrative Agent in writing (including by email).

 

"Closing Date" means February 1, 2019.

 

"Closing Date Asset" means a Loan Asset owned by the Borrower (or which the
Borrower has entered into a binding commitment to acquire) on the Closing Date.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

"Collateral" means, collectively, the Collateral Portfolio and each
Securitization Subsidiary Collateral Portfolio.

 

"Collateral Agent" means Wells Fargo Bank, National Association, not in its
individual capacity, but solely as collateral agent pursuant to the terms of
this Agreement, together with its successor and assigns in such capacity.

 

"Collateral Agent Expenses" means the expenses set forth in the Wells Fargo Fee
Letter and any other accrued and unpaid expenses (including attorneys' fees,
costs and expenses) and indemnity amounts payable by the Borrower or any
Securitization Subsidiary to the Collateral Agent under the Transaction
Documents.

 

"Collateral Agent Fees" means the fees due to the Collateral Agent pursuant to
the Wells Fargo Fee Letter.

 

"Collateral Agent Termination Notice" has the meaning assigned to that term in
Section 10.05.

 

"Collateral Custodian" means Wells Fargo Bank, National Association, not in its
individual capacity, but solely as collateral custodian pursuant to the terms of
this Agreement, together with its successors and assigns in such capacity.

  

 11 

 

 

Bank in the name of the Collateral Agent for the benefit of the applicable
Securitization Subsidiary and under the sole dominion and control of the
Collateral Agent for the benefit of the Secured Parties (it being understood,
however, that the Servicer shall be able to request distributions and releases
therefrom in accordance herewith); provided that the funds deposited therein
(including any interest and earnings thereon) from time to time shall constitute
the property and assets of the Borrower or the applicable Securitization
Subsidiary, and the Borrower or the applicable Securitization Subsidiary shall
be solely liable for any Taxes payable with respect to the Collection Account.

 

"Collection Date" means the date on which the aggregate outstanding principal
amount of the Advances Outstanding have been repaid in full and all Yield and
Fees and all other Obligations (other than unmatured contingent obligations, for
which no claim has been made) have been paid in full, and the Borrower shall
have no further right to request any additional Advances.

 

"Commitment" means, with respect to each Lender, (i) during the Revolving
Period, the amount set forth opposite such Lender's name on Annex A hereto (as
such amount may be revised from time to time) or the amount set forth as such
Lender's "Commitment" on the Assignment and Acceptance relating to such Lender,
as applicable, and (ii) during the Amortization Period, such Lender's Pro Rata
Share of the aggregate Advances Outstanding, in each case, as such amount may be
increased or reduced pursuant to Section 2.16.

 

"Commitment Termination Date" means the earliest to occur of (a) February 1,
2021 and (b) the Facility Maturity Date.

 

"Concentration Denominator" means the higher of (a) the Target Portfolio Amount
and (b) an amount equal to the sum of the Adjusted Borrowing Values of all
Eligible Loan Assets included as part of the Collateral on such date.

 

"Concentration Limitations" means, as of any date of determination, for the
purposes of determining the Excess Concentration Amount and after giving effect
to all additions and removals of Eligible Loan Assets on such date:

 

(a)         not more than 4.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are issued by a single Obligor and its Affiliates,
except that:

 

(i)          up to 7.5% of the Concentration Denominator may consist of Eligible
Loan Assets issued by each of the two (2) largest Obligors and their respective
Affiliates may constitute up to 7.5% of the Concentration Denominator (provided
that such Eligible Loan Asset is aAssets are First Lien LoanLoans or Unitranche
LoanLoans); and

 

(ii)         up to 5.0% of the Concentration Denominator may consist of Eligible
Loan Assets issued by each of the next five (5) largest Obligors and their
respective Affiliates may constitute up to 5.0% of the Concentration
Denominator;

  

 13 

 

 

(b)         not more than 12.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are issued by Obligors that belong to any single
Industry Classification, except that:(i)          Eligible Loan Assets issued by
Obligors that belong to the largestany single Industry Classification may
constitute , except that:

 

(i)          up to 30.0% of the Concentration Denominator may consist of
Eligible Loan Assets issued by Obligors that belong to the largest Industry
Classification;

 

(ii)         up to 25.0% of the Concentration Denominator may consist of
Eligible Loan Assets issued by Obligors that belong to the second largest
Industry Classification may constitute up to 25.0% of the Concentration
Denominator; and ; and

 

(iii)        up to 15.0% of the Concentration Denominator may consist of
Eligible Loan Assets issued by Obligors that belong to the third largest
Industry Classification may constitute up to 15.0% of the Concentration
Denominator;

 

(c)         not more than 5.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are Delayed Draw Loan Assets;

 

(d)         not more than 25.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are Cov-Lite Loan Assets that are (i) issued by an
Obligor that has a most recently reported EBITDA as of the Cut-Off Date of
greater than the lesser of $40,000,000 and an amount to be determined by the
Administrative Agent in its sole discretion and reflected in the related
Approval Notice on an asset-by-asset basis and (ii) not Broadly Syndicated
Loans;

 

(e)         not more than 45.0% of the Concentration Denominator may consist of
Eligible Loan Assets with a Total Leverage Ratio of greater than 6.50:1.00 as of
the Cut-Off Date;

 

(f)          not more than 20.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are Recurring Revenue Loans;

 

(g)         not more than 5.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are PIK Loan Assets, including Eligible Loan Assets
which become PIK Loan Assets as the result of a Material Modification;

 

(h)         not more than 25.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are denominated in an Eligible Currency other than
Dollars; and

 

(i)          not more than 25.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are domiciled in an Eligible Country other than the
United States, except that:

 

(i)          Eligible Loan Assets that are domiciled in Canada or the United
Kingdom may constitute up to 25.0% of the Concentration Denominator; and

  

 23 

 

 

"Facility Amount" means the aggregate Commitments as then in effect, which (a)
during the period commencing on the Closing DateSecond Amendment Effective Date
and ending on the earlier to occur of (i) the closing date of the CLO
Transaction and (ii) March 31, 2020 shall be $300,000,000 and (b) thereafter,
shall be $200,000,000, as such amount may be increased pursuant to Section 2.21
or reduced pursuant to Section 2.172.16(b); provided that, at all times (a) when
an Event of Default exists and is continuing and (b) during the Amortization
Period, the Facility Amount shall mean the aggregate Advances Outstanding at
such time.

 

"Facility Maturity Date" means the earliest of (a) the Business Day designated
by the Borrower to the Lender pursuant to Section 2.16(b) to terminate this
Agreement, (b) the Stated Maturity or (c) the date on which the Facility
Maturity Date is declared (or is deemed to have occurred automatically) pursuant
to Section 7.01.

 

"Fees" means (a) the Unused Fee and (b) the fees payable to each Lender pursuant
to the terms of any Lender Fee Letter.

 

"Financial Asset" has the meaning specified in Section 8-102(a)(9) of the UCC.

 

"Financial Covenant Test" means a test that will not be satisfied if as of the
last day of any fiscal quarter, Golub Capital BDC, Inc. fails to maintain GAAP
net assets (as reflected in its 10Q or 10K without any deductions) in an amount
at least equal to $250,000,000, as increased by 50% of the net proceeds of any
equity offerings by Golub Capital BDC, Inc. consummated after the Closing Date
(excluding, for the avoidance of doubt, any net proceeds of any equity offerings
by Golub Capital BDC, Inc. in connection with any merger consummated in
accordance with Section 5.04(a)).

 

“Financial Sponsor” means any Person, including any subsidiary of such Person,
whose principal business activity is acquiring, holding and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

"First Lien Loan" means any Loan Asset (a) that is secured by a valid and
perfected first priority Lien on substantially all of the Obligor's assets
constituting Related Collateral, subject to any expressly permitted Liens under
the Underlying Instrument for such Loan Asset or such comparable definition if
"permitted liens" is not defined therein, (b) that provides that the payment
obligation of the Obligor on such Loan Asset is either senior to, or pari passu
with, and is not (and cannot by its terms become) subordinate in right of
payment to all other Indebtedness of such Obligor (other than customary “super
priority” facilities), (c) for which Liens on the Related Collateral securing
any other outstanding Indebtedness of the Obligor (excluding expressly permitted
Liens described in clause (a) above but including Liens securing second lien
loans) is expressly subject to and contractually or structurally subordinate to
the priority Liens securing such First Lien Loan, (d) that the Servicer
determines in accordance with the Servicing Standard that the value of the
Related Collateral (or the enterprise value) and ability to generate cash flow
on or about the time of origination equals or exceeds the Outstanding Balance of
the Loan Asset plus the aggregate outstanding balances of all other Indebtedness
of equal seniority secured by the

  

 23 

 

 

“Revenue” means, with respect to any Eligible Loan Assets that are Recurring
Revenue Loans, the definition of annualized recurring revenue used in the
Underlying Instruments for each such Eligible Loan Asset, or any comparable term
for “Revenue” or “Adjusted Revenue” in the Underlying Instruments for each such
Eligible Loan Asset; provided that if there is no such term in the Underlying
Instruments, revenue for the related Obligor and any of its parents or
Subsidiaries that are obligated with respect to such Eligible Loan Asset
pursuant to its Underlying Instruments (determined on a consolidated basis
without duplication in accordance with GAAP) for the most recent four fiscal
quarter period for which financial statements have been delivered.

 

"Review Criteria" has the meaning assigned to that term in Section 11.02(b)(i).

 

"Revolving Loan" means a loan that is a line of credit or contains an unfunded
commitment arising from an extension of credit to an Obligor, pursuant to the
terms of which amounts borrowed may be repaid and subsequently reborrowed.

 

"Revolving Period" means the period commencing on the Closing Date and ending on
the earlier to occur of (a) the Commitment Termination Date and (b) the Facility
Maturity Date.

 

"S&P" means Standard & Poor's Ratings Group, a Standard & Poor's Financial
Services LLC business (or its successors in interest).

 

"Sanctions" means economic and trade sanctions administered or enforced by any
of the following authorities: OFAC, the U.S. Department of State, the European
Union, Her Majesty's Treasury (United Kingdom) or the United Nations Security
Council.

 

“Screen Rate” means with respect to (a) Dollar Advances and GBP Advances, LIBOR,
(b) with respect to Euro Advances, EURIBOR, (c) CAD Advances, CDOR and (d) AUD
Advances, BBSW; provided that, upon and during the occurrence of a Currency
Disruption Event, with respect to the Advances affected by such Currency
Disruption Event, the applicable “Screen Rate” shall be the Designated Base
Rate.

 

"Second Amendment Effective Date" means September 6, 2019.

 

"Second Lien Loan" means any Loan Asset (a) that is secured by a valid and
perfected Lien on substantially all of the Obligor's assets constituting Related
Collateral for such Loan Asset, subject only to the prior Lien provided to
secure the obligations under a "first lien" loan and any other expressly
permitted Liens under the Underlying Instrument for such Loan Asset, including
any "permitted liens" as defined in such Underlying Instrument, or such
comparable term if "permitted liens" is not defined therein, (b) that, except
for the express lien priority provisions under the documentation of the “first
lien” lenders (including super priority facilities permitted thereunder, if
any), is either senior to, or pari passu with, all other Indebtedness of such
Obligor, and (c) that the Servicer determines in accordance with the Servicing
Standard that the value of the Related Collateral (or the enterprise value and
ability to generate cash flow) on or about the time of origination equals or
exceeds the Outstanding Balance of the Loan Asset plus the aggregate outstanding
balances of all other Indebtedness of equal or greater seniority secured by the
same Related Collateral (including, without limitation, the outstanding
principal balance of the "first lien" loan).

  

 42 

 

 

"Subsidiary" means with respect to a Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

"Substitute Eligible Loan Asset" means each Eligible Loan Asset Granted by a
Loan Party to the Collateral Agent, on behalf of the Secured Parties, pursuant
to Section 2.07(c)(ii).

 

"Synthetic Security" means a security or swap transaction that has payments
associated with either payments of interest and/or principal on a reference
obligation or the credit performance of a reference obligation.

 

"Target Portfolio Amount" means, $295,000,000; provided that, (a) during the
period commencing on the Second Amendment Effective Date and ending on the
earlier to occur of (i) the closing date of the CLO Transaction and (ii) March
31, 2020 shall be $442,500,000 and (b) thereafter, shall be $295,000,000.

 

"Tax Expense Cap" means, for any Payment Date, a per annum amount equal to
$50,000.

 

"Taxes" means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), charges, assessments or fees of any
nature (including interest, penalties, and additions thereto) that are imposed
by any Governmental Authority.

 

"Termination/Reduction Notice" means each notice required to be delivered by the
Borrower in respect of any termination of this Agreement or any permanent
reduction of the Facility Amount, in the form of Exhibit F.

 

"Total Leverage Ratio" means, with respect to any Loan Asset (other than a
Recurring Revenue Loan) for any period, the meaning of "Total Leverage Ratio" or
any comparable term in the Underlying Instruments for each Loan Asset (subject
to the exclusions in the definition of Indebtedness), and in any case that
"Total Leverage Ratio" or such comparable term is not defined in such Underlying
Instruments, the ratio of (a) Indebtedness less Unrestricted Cash, to (b)
EBITDA, as calculated by the Servicer in accordance with the Servicing Standard
using information from and calculations consistent with the relevant compliance
statements and financial reporting packages provided by the relevant Obligor as
per the requirements of the related Underlying Instruments.

 

"Transaction Documents" means this Agreement, any Assignment and Acceptance,
each Purchase and Sale Agreement, each Control Agreement, each Securitization
Subsidiary Joinder, the Pledge Agreement, the Wells Fargo Fee Letter, each
Lender Fee Letter and each document, instrument or agreement related to any of
the foregoing.

 

"U.S. Tax Compliance Certificate" has the meaning assigned to that term in
Section 2.11(g)(i)c.



 

 48 

 

 

thereon and all accrued Fees or (y) terminate the Commitment of such Lender and
repay all Obligations of the Borrower owing to such Lender relating to the
portion of the Advance held by such Lender as of such termination date, without
the payment of any penalty, fee or premium. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to exist.

 

(ii)         Any Lender being replaced pursuant to Section 2.19(c)(i) above
shall execute and deliver an Assignment and Acceptance with respect to such
Lender's applicable Commitment and outstanding portion of the Advance funded by
such Lender. Pursuant to such Assignment and Acceptance, (A) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding portion of the Advance and (B) all obligations of the
Borrower owing to the assigning Lender relating to the Advance and Commitments
so assigned shall be paid in full by the assignee Lender to such assigning
Lender concurrently with such Assignment and Acceptance, the assignee Lender
shall become a Lender hereunder and under each of the Transaction Documents and
the assigning Lender shall cease to constitute a Lender hereunder with respect
to such assigned portion of the Advance and Commitments, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assignment Lender. In connection with any such replacement, if any such
Defaulting Lender does not execute and deliver to the Administrative Agent a
duly executed Assignment and Acceptance reflecting such replacement within three
(3) Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Acceptance to such Defaulting Lender, then such Defaulting
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance without any action on the part of the Defaulting Lender.

 

Section 2.20         Investment of Amounts on Deposit in Contribution Account.
The Collateral Custodian shall cause the Account Bank, prior to the Closing
Date, to establish a single, segregated non-interest bearing account, which
shall be designated as the Contribution Account, in the name of and for the
benefit of the Borrower. The Servicer may, to the extent of any amounts on
deposit in the Contribution Account, withdraw such funds for the purpose of
investing in Non-Levered Loan Assets. For the avoidance of doubt, the Borrower,
or the Servicer on behalf of the Borrower, shall have sole rights of withdrawal
with respect to the Contribution Account, and the Account Bank shall only
withdraw funds from the Contribution Account pursuant to the instructions of the
Borrower or the Servicer.

 

Section 2.21         Incremental Facilities.

 

(a)          The Borrower may, by written notice to the Administrative Agent and
each Lender, elect to request, prior to the last day of the Revolving Period, an
increase to the existing Commitments (any such increase, the “New Commitments”)
by an amount with the consent of the Administrative Agent and each Lender whose
Commitment is being increased thereby in their respective sole discretion and
subject to any internal approvals, which would increase the Facility Amount to
an amount greater than $200,000,000300,000,000. Each such notice shall specify
(i) the date (each, an “Increased Amount Date”) on which the Borrower proposes
that the New

 

 83 

 

 

(a)         Organization and Good Standing. The Servicer has been duly organized
and is validly existing as a limited liability companycorporation in good
standing under the laws of the State of Delaware, with all requisite limited
liability companycorporate power and authority to own or lease its properties
and to conduct its business as such business is presently conducted and to enter
into and perform its obligations pursuant to this Agreement.

 

(b)         Due Qualification. The Servicer is duly qualified to do business as
a limited liability companycorporation and is in good standing as a limited
liability companycorporation, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
and or the conduct of its business requires such qualification, licenses or
approvals.

 

(c)         Power and Authority; Due Authorization; Execution and Delivery. The
Servicer (i) has all necessary power, authority and legal right to (a) execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary limited liability
companycorporate action the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party. This
Agreement and each other Transaction Document to which the Servicer is a party
have been duly executed and delivered by the Servicer.

 

(d)         Binding Obligation. This Agreement and each other Transaction
Document to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).

 

(e)         No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Servicer's
Constituent Documents or any contractual obligation of the Servicer, (ii) result
in the creation or imposition of any Lien upon any of the Servicer's properties
pursuant to the terms of any contractual obligation, other than this Agreement
and Permitted Liens, or (iii) violate any Applicable Law.

 

(f)          No Proceedings. There is no litigation, proceeding or investigation
pending or threatened against the Servicer, before any Governmental Authority
(i) asserting the invalidity of this Agreement or any other Transaction Document
to which the Servicer is a party, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or any other Transaction
Document to which the Servicer is a party or (iii) seeking any determination or
ruling that could reasonably be expected to have a Material Adverse Effect.

 

(g)         All Consents Required. All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery and performance by the
Servicer of this Agreement and any other Transaction Document to which the
Servicer is a party have been obtained.

  

 100 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

  BORROWER:       GOLUB CAPITAL BDC FUNDING II LLC         By:                
Name:       Title:  

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Loan and Servicing Agreement] 

 

 

 

 

SCHEDULE I

 

CONDITIONS PRECEDENT DOCUMENTS

 

As required by Section 3.01 of this Agreement, each of the following items must
be delivered to the Administrative Agent and the Lenders prior to the
effectiveness of the Agreement:

 

(a)          A copy of this Agreement duly executed by each of the parties
hereto;

 

(b)          A certificate of the Secretary or Assistant Secretary of each of
the Borrower, each then-existing Securitization Subsidiary, the Servicer and the
Originator, dated as of the Closing Date, certifying (i) the names and true
signatures of the incumbent officers of such Person authorized to sign on behalf
of such Person the Transaction Documents to which it is a party (on which
certificate the Administrative Agent, the Lenders and the Lenders may
conclusively rely until such time as the Administrative Agent and the Lenders
shall receive from the Borrower, and the Servicer or the Originator, as
applicable, a revised certificate meeting the requirements of this paragraph
(b)(i)), (ii) that the copy of the certificate of formation, certificate of
incorporation, articles of incorporation or articles of organization, as
applicable, of such Person attached to such certificate is a complete and
correct copy and that such certificate of formation has not been amended,
modified or supplemented and is in full force and effect, (iii) that the copy of
the bylaws, limited liability company agreement or limited partnership
agreement, as applicable, of such Person attached to such certificate is a
complete and correct copy, and that such bylaws, limited liability company
agreement or limited partnership agreement, as applicable, has not been amended,
modified or supplemented and are in full force and effect, and (iv) that the
copy of the resolutions of the board of directors or managers of such Person
attached to such certificate, approving and authorizing the execution, delivery
and performance by such Person of the Transaction Documents to which it is a
party, is a complete and correct copy and such resolutions have not been
amended, modified or supplemented and are in full force and effect;

 

(c)          A good standing certificate, dated as of a recent date for each of
the Borrower, each then-existing Securitization Subsidiary, the Servicer and the
Originator, issued by the Secretary of State of such Person's State of
formation, incorporation or organization, as applicable;

 

(d)          Financing statements (the "Facility Financing Statements")
describing the Collateral, and (i) naming the Borrower or each then-existing
Securitization Subsidiary, as applicable, as debtor and the Collateral Agent, on
behalf of the Secured Parties, as secured party, (ii) naming the Originator as
debtor, the Borrower as assignor and the Collateral Agent, on behalf of the
Secured Parties, as secured party/total assignee and (iii) other, similar
instruments or documents, as may be necessary or, in the opinion of the
Administrative Agent, desirable under the UCC of all appropriate jurisdictions
or any comparable law to perfect each Loan Party's interest and the Collateral
Agent's, on behalf of the Secured Parties, interests, respectively, in all
Collateral;

 

(e)          Financing statements, if any, necessary to release all security
interests and other rights of any Person in the Collateral previously granted by
the Originator;

  

 Sch. I-1

 

 

SCHEDULE II

 

ELIGIBILITY CRITERIA

 

The representations and warranties set forth in this Schedule II are made by
each Loan Party and the Servicer under this Agreement and the Originator under
the Originator Purchase and Sale Agreement, with respect to all Loan Assets
which are designated as being Eligible Loan Assets on any Borrowing Base
Certificate or are otherwise represented to the Administrative Agent or the
Lenders as being Eligible Loan Assets, or are included as Eligible Loan Assets
in any calculation set forth in this Agreement to which this Schedule II is
attached; provided that, if any asset does not satisfy any criterion below, the
Administrative Agent may expressly consent in its sole discretion to the
treatment of such asset as an Eligible Loan Asset; provided, further, that the
Administrative Agent will only be considered to have consented to such inclusion
if the applicable Loan Party and the Servicer have expressly acknowledged that
the applicable criterion is not satisfied with respect to such Loan and each
such applicable criterion is accurately identified on Schedule 1 of the related
Approval Notice; provided, further, that, if an asset does not satisfy the
representations and warranties below and the applicable Loan Party or the
Servicer requests in writing that the Administrative Agent consent to the
acquisition of such asset, such Loan Party may acquire such asset (a
“Non-Levered Loan Asset”) on the conditions that: (a) such asset will be
acquired by the applicable Loan Party by contribution from the Originator or its
Affiliates or by using the proceeds of equity contributions made by the
Originator or amounts available for distribution pursuant to Section
2.04(a)(ix), Section 2.04(b)(vi) or Section 2.04(c)(ix), (b) the applicable Loan
Party (or the Servicer on its behalf) shall have provided such information to
the Administrative Agent regarding such asset as may be requested by the
Administrative Agent and (c) the Administrative Agent has approved such
acquisition in writing or not objected in writing within seven (7) Business Days
of receipt of the Administrative Agent of such information described in clause
(b) above.

 

1.          As of the related Cut-Off Date, each such Loan Asset has been
approved in writing by the Administrative Agent in its sole discretion.

 

2.          As of the related Cut-Off Date, each such Loan Asset is a First Lien
Loan, Second Lien Loan, Unitranche Loan or FLLO Loan, evidenced by a note or a
credit document and an assignment document, as applicable, in the form specified
in the applicable credit agreement or, if no such specification, on a form
acceptable to the agent in respect of such Loan Asset. Each such Loan Asset and
the Related Asset is subject to a valid, subsisting and enforceable first
priority perfected security interest (subject only to Permitted Liens) in favor
of the Collateral Agent, on behalf of the Secured Parties, and the applicable
Loan Party has good and marketable title to, and is the sole owner of, such Loan
Asset and the Related Asset, free and clear of all Liens other than any
Permitted Liens.

 

3.          The Obligor with respect to each such Loan Asset is organized under
the laws of (i) the United States or any state thereof, (ii) Canada or any
territory thereof or (iii) any of Antilles, Australia, Belgium, Bermuda, the
British Virgin Islands, the Cayman Islands, Cyprus, Denmark, Estonia, Finland,
Guernsey, Ireland, Jersey, the Isle of Man, Luxembourg, Malta, Netherlands,
Antilles, Russia, Serbia, Spain, Sweden, Switzerland and the United Kingdom or
any other country that has a Moody's foreign currency rating of at least "Aa3"
and an S&P foreign issuer credit rating

 

 Sch. II-1

 

 

SCHEDULE III

 

AGREED-UPON PROCEDURES FOR
INDEPENDENT PUBLIC ACCOUNTANTS

 

[to be provided] 

 

 Sch. III-1

 

 

SCHEDULE IV

 

LOAN ASSET SCHEDULE

 

For each Loan Asset, the applicable Loan Party shall provide, as applicable, the
following information:

 

(a)Loan Asset Number

 

(b)Obligor Information

 

(c)The currency denomination of such Loan Asset

 

(d)Loan Asset Type (Broadly Syndicated Loan, First Lien Loan, Second Lien Loan,
FLLO Loan, Unitranche Loan, Recurring Revenue Loan)

 

(e)Whether such Loan Asset is a term loan or a Delayed Draw Loan Asset

 

(f)Whether such Loan Asset is a Cov-Lite Loan Asset

 

(g)Whether the rate of interest is floating or fixed

 

(h)Rate of interest (and reference rate)

 

(i)LIBOR floor (if applicable)

 

(j)PIK Percentage

 

(k)Industry Classification

 

(l)S&P's Facility Rating and Corporate Family Rating of such Loan Asset

 

(m)The Servicer's internal rating (1-5 or whichever is the Servicer's current
rating system) of the Loan Asset as of the applicable Cut-Off Date and as of the
date of such Loan Asset Schedule

 

(n)Outstanding Balance

 

(o)Any Unfunded Exposure Amount (if applicable)

 

(p)Par Amount

 

(q)Tranche size

 

(r)Scheduled maturity date

 

(s)The Cut-Off Date for such Loan Asset

 

(t)Date of the last delivered Obligor financials

 

 Sch. IV-1

 

 

SCHEDULE V

 

INDUSTRY CLASSIFICATION

 

1020000 Energy Equipment & Services 1030000 Oil, Gas & Consumable Fuels 1033403
Mortgage Real Estate Investment Trusts (REITs) 2020000 Chemicals 2030000
Construction Materials 2040000 Containers & Packaging 2050000 Metals & Mining
2060000 Paper & Forest Products 3020000 Aerospace & Defense 3030000 Building
Products 3040000 Construction & Engineering 3050000 Electrical Equipment 3060000
Industrial Conglomerates 3070000 Machinery 3080000 Trading Companies &
Distributors 3110000 Commercial Services & Supplies 3210000 Air Freight &
Logistics 3220000 Airlines 3230000 Marine 3240000 Road & Rail 3250000
Transportation Infrastructure 4011000 Auto Components 4020000 Automobiles
4110000 Household Durables 4120000 Leisure Products 4130000 Textiles, Apparel &
Luxury Goods 4210000 Hotels, Restaurants & Leisure 4310000 Media 43100001
Entertainment 43100002 Interactive Media and Services 4410000 Distributors
4420000 Internet and Catalog Retail 4430000 Multiline Retail 4440000 Specialty
Retail 5020000 Food & Staples Retailing 5110000 Beverages 5120000 Food Products
5130000 Tobacco

  

 Sch. V-1

 

 

SCHEDULE VI

 

Diversity Score

 

Diversity Score Calculations

 

Diversity Score

 

Calculated as follows:

 

(a) An “Obligor Par Amount” is calculated for each Obligor of a Loan Asset, and
is equal to the outstanding principal amount of Loan Assets issued by such
Obligor and its Affiliates.

 

(b) An “Average Par Amount” is calculated by summing the Obligor Par Amounts for
all Obligors, and dividing by the aggregate number of Obligors.

 

(c) An “Equivalent Unit Score” is calculated for each Obligor, and is equal to
the lesser of (a) one and (b) the Obligor Par Amount for such Obligor divided by
the Average Par Amount.

 

(d) An “Aggregate Industry Equivalent Unit Score” is then calculated for each
Industry Classification and is equal to the sum of the Equivalent Unit Scores
for each Obligor in such Industry Classification.

 

(e) An “Industry Diversity Score” is then established for each Industry
Classification by reference to the following table for the related Aggregate
Industry Equivalent Unit Score; provided, that if any Aggregate Industry
Equivalent Unit Score falls between any two such scores, the applicable Industry
Diversity Score will be the lower of the two Industry Diversity Scores:

 

Aggregate
Industry
Equivalent
Unit Score   Industry
Diversity
Score   Aggregate
Industry
Equivalent
Unit Score   Industry
Diversity Score   Aggregate
Industry
Equivalent
Unit Score   Industry
Diversity Score   Aggregate
Industry
Equivalent Unit
Score   Industry
Diversity
Score   0.0000    0.0000    5.0500    2.7000    10.1500    4.0200    15.2500  
 4.5300   0.0500    0.1000    5.1500    2.7333    10.2500    4.0300    15.3500  
 4.5400   0.1500    0.2000    5.2500    2.7667    10.3500    4.0400    15.4500  
 4.5500   0.2500    0.3000    5.3500    2.8000    10.4500    4.0500    15.5500  
 4.5600   0.3500    0.4000    5.4500    2.8333    10.5500    4.0600    15.6500  
 4.5700   0.4500    0.5000    5.5500    2.8667    10.6500    4.0700    15.7500  
 4.5800   0.5500    0.6000    5.6500    2.9000    10.7500    4.0800    15.8500  
 4.5900   0.6500    0.7000    5.7500    2.9333    10.8500    4.0900    15.9500  
 4.6000   0.7500    0.8000    5.8500    2.9667    10.9500    4.1000    16.0500  
 4.6100   0.8500    0.9000    5.9500    3.0000    11.0500    4.1100    16.1500  
 4.6200   0.9500    1.0000    6.0500    3.0250    11.1500    4.1200    16.2500  
 4.6300   1.0500    1.0500    6.1500    3.0500    11.2500    4.1300    16.3500  
 4.6400   1.1500    1.1000    6.2500    3.0750    11.3500    4.1400    16.4500  
 4.6500   1.2500    1.1500    6.3500    3.1000    11.4500    4.1500    16.5500  
 4.6600   1.3500    1.2000    6.4500    3.1250    11.5500    4.1600    16.6500  
 4.6700   1.4500    1.2500    6.5500    3.1500    11.6500    4.1700    16.7500  
 4.6800   1.5500    1.3000    6.6500    3.1750    11.7500    4.1800    16.8500  
 4.6900   1.6500    1.3500    6.7500    3.2000    11.8500    4.1900    16.9500  
 4.7000   1.7500    1.4000    6.8500    3.2250    11.9500    4.2000    17.0500  
 4.7100   1.8500    1.4500    6.9500    3.2500    12.0500    4.2100    17.1500  
 4.7200   1.9500    1.5000    7.0500    3.2750    12.1500    4.2200    17.2500  
 4.7300 

 

 Sch. VI-1

 

 

SCHEDULE VII

 

EXISTING GOLUB BDC CLOs

 

Golub Capital BDC CLO III LLC

  

 Sch. VII-1

 

 

ANNEX A

 

Lender  Commitment  Morgan Stanley Bank, N.A.  $200,000,000300,000,000 



 

 Annex A-1 

 

 

Exhibits

 

[attached]

 

 

 